WALTHALL, Justice.
This case was tried to a jury, a verdict returned, and judgment entered on the verdict, in the district court of Pecos county, on March 12, 1936.
Motion for a new trial was duly filed and overruled on March 23, 1936, to which appellant excepted and notice of appeal given, and 60 days granted appellant after the adjournment of the term of the court within which to file bills of exception and statement of facts; on motion of appellant, 20 days extension of time was granted.
The term of the court adjourned on March 28, 1936.
Appeal to this court was perfected on April 7, 1936.
On June 18, 1936, on motion, appellant was granted 30 days’ additional within which to file transcript and statement of facts in this court.
At the present time appellant has not filed its briefs in this court, and no reason is shown for its failure to file briefs in accordance with the rules prescribed by the Supreme Court.
It is therefore considered by this court that appellant’s appeal should be dismissed, and it is so ordered. Haynes v. J. M. Radford Grocery Co., 118 Tex. 277, 14 S.W. (2d) 811.